Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31: in line 2 “a vertical” should read “the vertical” as this distance has been previously recited.
Claim 31: in line 5, “a vertical” should read “the vertical” as this distance has been previously recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-34, 36, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 includes “the bending segment” which lacks antecedent basis. As best understood, “the bending segment” should read “the bending part” and has been thus treated for the purposes of claim interpretation. 
Claim 33 includes “the second filter screen” which lacks antecedent basis. As best understood, “the second filter screen” should read “the second filter mesh” and has been thus treated for the purposes of claim interpretation.
Claim 36 includes “the connecting segment” which lacks clear antecedent basis as it is unclear which connecting segment of the previously recited “plurality of connecting segments” is being referred to. For the purposes of claim interpretation, “the connecting segment” is being treated as though it reads “one of the pluralities of connecting segments”.
Claim 36 also includes “the support” in line 1. It is unclear if this is meant to refer back to the previously recited “at least one support” or if a particular support of the previously recited “at least one support” is being referenced. For the purposes of claim interpretation, “the support” is being treated as though it reads “the at least one support” in claim 36. 
Claim 38 includes “the support” in lines 2, 6 and 7. It is unclear if this is meant to refer back to the previously recited “at least one support” or if a particular support of the previously recited “at least one support” is being referenced. For the purposes of claim interpretation, “the support” is being treated as though it reads “the at least one support” each time it appears in claim 38.
Claim 41 includes “the support” in line 1. It is unclear if this is meant to refer back to the previously recited “at least one support” or if a particular support of the previously recited “at least one support” is being referenced. For the purposes of claim interpretation, “the support” is being treated as though it reads “the at least one support” in claim 41.
Claim 41 includes “the terminal of the lower folding segment”, which lacks antecedent basis noting that there is no previous recitation of a lower folding segment and it is unclear what is meant by “the terminal” of the lower folding segment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29-32 and 34-37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (CN 204909721 U). A copy of the Chen document with an English translation was provided by applicant with IDS filed 4/28/21. Chen discloses a filter (fig. 13) comprising a main body part, the main body part comprising a heart proximal end (11), a plurality of connecting segments (132 in figs. 2, 3a), and a first filter mesh connected between the heart proximal end and the connecting segments. See the examiner-annotated reproduction of fig. 13 below. Note that the mesh of the instant application comprises a plurality of struts similar to Chen.

    PNG
    media_image1.png
    830
    969
    media_image1.png
    Greyscale


One end, connected to the first filter mesh, of the connecting struts is bent towards one side of a longitudinal center axis of the filter to form a bending part (see figure above), and a vertical distance between the proximal end of the bending part and the longitudinal axis of the filter is less than a vertical distance between the distal end of the bending part and the longitudinal center axis of the filter (see figure above). 
Regarding claim 30, the main body further comprises a heart-distal end (end with retrieval hook in fig. 13) and a second filter mesh (structure similar to first filter mesh but on opposite end of filter) connected between the heart-distal end and the plurality of connecting segments, the connecting segments further comprising a connecting part connected between the bending segment and the second filter mesh. See the examiner-annotated figure below.

    PNG
    media_image2.png
    827
    763
    media_image2.png
    Greyscale


Regarding claim 31, a vertical distance between the distal end of the connecting part and the longitudinal center axis of the filter is not less than the vertical distance between the proximal end of the bending part and the longitudinal center axis of the filter. The vertical distance between the distal end of the connecting part and the longitudinal center axis of the filter is not greater than the vertical distance between the distal end of the bending part of the longitudinal axis of the filter.  See the examiner-annotated reproductions of figure 13 above, noting that the claimed vertical distances at the distal and proximal ends of the connecting part are equal to the vertical distance between the distal end of the bending part and the longitudinal center axis of the filter.
Regarding claim 32, the connecting part is provided with a concave structure, noting that the connecting part is considered to extend distally past the bend for claim 32, as shown below in the examiner-annotated figure. 

    PNG
    media_image3.png
    553
    560
    media_image3.png
    Greyscale


Regarding claim 34, the filter further comprises a recovery hook (right end of filter as viewed in fig. 13), the recovery hook being provided on the heart proximal end or heart distal end.
Regarding claim 35, the filter further comprises a plurality of support parts (21-8 in fig. 13) connected to the main body part, each of the support parts comprising at least one support (21-8) (see also fig. 2, on which the support parts are labelled as 21).
Regarding claim 36, the at least one support comprises a guide segment connected to the connecting segment and a support segment connected to the guide segment (see examiner-annotated figure below). The guide segment extends radially outward towards the heart-proximal end and the support segment extends radially outward towards the heart-proximal end (near support segment’s end that is directly connected to guide segment). 

    PNG
    media_image4.png
    659
    727
    media_image4.png
    Greyscale

Regarding claim 37, the filter further comprises a mooring anchor (see fig. 2: “213”), the mooring anchor being connected to the main body part or the support parts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sogard (US 2012/0143238). Chen discloses the invention substantially as stated above including a second filter mesh (133 in fig. 3a) with a flexible part (area where 1332 and 1333 meet and form bend in fig. 3a) bent towards one side of the longitudinal center axis of the filter, but fails to expressly disclose that a bending strength of the flexible part is lower than a bending strength of a portion of the second filter mesh other than the flexible part.
Sogard discloses that it is known to include a flexible part (21; fig. 6,7) on a filter strut (3) such that the bending strength of the flexible part is lower than a bending strength of a portion of the strut other than the flexible part in order to provide less outward force on the vein wall over time ([0023], [0047]-[0049], [0052]; see also fig. 8, wherein flexible parts may be disposed on tapered end portions of a filter having a similar shape to Chen). It would have been obvious to one of ordinary skill in the art to have modified the flexible part of the second filter mesh to have a bending strength lower than the bending strength of a portion of the second filter mesh in view of the teachings of Sogard, thus preventing the filter from migrating through a vein wall over time and ending up partly or completely on the outside of the vein ([0023]). 
Claim(s) 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. Chen discloses a filter comprising a main body part and a plurality of support parts, the support parts comprising at least one support (21 as labelled in fig. 2), the at least one support comprising a guide segment (21-8 in fig. 13) connected to the main body part. See the examiner-annotated reproduction of fig. 13 below.

    PNG
    media_image5.png
    659
    806
    media_image5.png
    Greyscale

Under a natural release state of the filter, an included angle between the connecting line between both ends of the guide segment and the longitudinal center axis of the filter is less than 90 degrees as understood in view of at least figure 13 of Chen, but Chen fails to expressly disclose that the angle is 20 to 85 degrees. Chen also fails to expressly disclose that a ratio of a height of the support in a radial direction of the filter to a maximum distance between the support and the longitudinal center axis of the filter is 1/8-1/3. In this case, Chen discloses supports that have the same structural features (guide segment and support segment) as the supports of the instant application. The supports of Chen are used for the same purpose, i.e., providing the only contact between the vessel wall and the filter in order to facilitate easier removal of the filter from the vessel (see page 4; paragraph starting “Compared with existing technology…”), as the supports of the instant application. Therefore, dimensioning the filter of Chen such that the claimed included angle falls within the claimed range of 20 to 85 degrees and the ratio of height of the support in a radial direction to a maximum distance between the support and the longitudinal center axis of the filter falls within the claimed range of 1/8 to 1/3 would have been considered obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 
Regarding claim 39, the filter further comprises a recovery hook (labelled as 12-1 in fig. 6), the guide segment extends radially outward toward a side away from the recovery hook and the guide segment has a support segment (see annotated figure below) connected thereto. 

    PNG
    media_image5.png
    659
    806
    media_image5.png
    Greyscale

Regarding claim 40, the support element is a circular arc structure as understood in view of fig. 13 of the instant application, which has a support element with a similar curve described as a circular arc structure.
Regarding claim 41, the at least one support element comprises a spherical part (214-8; fig. 13) is connected at an end of the support segment that is away from the guide segment.
Regarding claim 42, the main body part comprises a heart-proximal end (11), a heart-distal end, (12) and a connector (strut structure between two ends) connected between the heart-proximal end and the heart-distal end and the recovery hook is connected to the heart-proximal or heart-distal end (fig. 13). 
Regarding claim 43, the connector comprises a first filter mesh (see annotated figures above) connected to the heart-proximal end, a second filter mesh (see annotated figures above) connected to the heart-distal end, and a plurality of connecting segments (struts between the 1st and 2nd meshes) connected between the first filter mesh and the second filter mesh, the support parts being connected to the connecting segments as understood in view of fig. 13 of Chen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/9/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771